           Case 3:20-cv-00196-KGB Document 14 Filed 01/28/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

LUTHER WAYNE DILLON                                                                     PLAINTIFF
ADC #173503

v.                                Case No. 3:20-cv-00196-KGB

BETSY PENIX, Mail Clerk,
Grimes Unit,
Arkansas Department of Correction, et al.                                            DEFENDANTS

                                              ORDER

         Before the Court is a Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 9). Plaintiff Luther Wayne Dillon has filed objections to the

Recommended Disposition and a brief in support of his objections (Dkt. No. 10, 11). After careful

consideration of the Recommended Disposition, the objections, the brief, and a de novo review of

the record, the Court adopts the Recommended Disposition as its findings in all respects (Dkt. Nos.

9, 10, 11).

         The Court writes separately to address Mr. Dillon’s objections and supporting brief. In his

objections, Mr. Dillon states that defendant Betsy Penix acted in “reckless disregard of or with

callous indifference to the Plaintiff’s rights.” (Dkt. No. 10, at 1). Mr. Dillon asserts that Ms. Penix

rejected mail addressed to him with a legal return address in violation of “A.D.C. and State” policy

(Id.).   Mr. Dillon claims that Ms. Penix’s actions violated his First, Fifth, and Fourteenth

Amendment rights under the United States Constitution (Dkt. No. 10). In his brief in support of

his objections Mr. Dillon elaborates that, “[p]laintiff being deprived of his legal mail has caused a

chain reaction of deprivation of his ‘Liberty Interest.’” (Dkt. No. 11, at 1 (citing Sandin v. Conner,

515 U.S. 472, 484 (1995)). As Judge Deere explained in her Recommended Disposition, Mr.

Dillon has no liberty interest in having state officers follow state law or prison regulations (Dkt.
          Case 3:20-cv-00196-KGB Document 14 Filed 01/28/21 Page 2 of 2




No. 9, at 3). See Kennedy v. Blankenship, 100 F.3d 640, 643 (8th Cir. 1996). Accordingly, the

Court overrules Mr. Dillon’s objections and adopts Judge Deere’s Recommended Disposition in

its entirety (Dkt. No. 9).

        This case is dismissed without prejudice. The Court denies as moot Mr. Dillon’s motion

to appoint counsel (Dkt. No. 12). The Court certifies, pursuant to 28 U.S.C. 1915(a)(3), that an

in forma pauperis appeal would not be taken in good faith.

        It is so ordered this 28th day of January, 2021.


                                                      _______________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 2
